MEMORANDUM *
Elizabeth Marie Roach appeals the district court’s grant of summary judgment in favor of the Southern California District Council of Laborers Severance Pay Plan (“Pay Plan”) in an ERISA action for severance benefits. Because no genuine issue of material fact exists with respect to whether the Pay Plan abused its discretion by determining that Roach was not a participant in the plan, we affirm.
The Pay Plan’s definition of “fulltime dispatcher” as a “person who performs no other duties” is not facially implausible and is consistent with at least two prior determinations. Although Roach was listed as a participant in benefits illustrations pre*645pared by an actuary between 1978 and 1982, these documents are not governing plan documents. The record is devoid of evidence that would suggest an abuse of discretion, such as evidence that Roach worked all day as a dispatcher; that the Pay Plan’s board had made inconsistent decisions or actually favored men over women; that the position of “fulltime dispatcher” as defined by the board does not exist at any of the participating Locals and that the definition therefore renders the term a nullity; or that the board had a conflict of interest. In the absence of such evidence, the Pay Plan did not abuse its discretion. See McDaniel v. Chevron Corp., 203 F.3d 1099, 1113 (9th Cir.2000); Bendixen v. Standard Ins. Co., 185 F.3d 939, 944 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.